The arguments and amendments submitted 10/05/2021 have been considered.  In light of amendments made, all prior claim objections and USC § 112(b) rejections are hereby withdrawn.  The merits of the claims are addressed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP2009090522A, with text citations below to machine translation previously made of record on 11/18/2020) in view of Kishikawa (US PG Pub 2011/0100581), Mizrahi (US PG Pub 2012/0214018), Cowelchuk (US PG Pub 2006/0029751) and Perez (US Patent 5,646,400).
Regarding claim 3, Takahashi teaches a method for manufacturing a vehicle interior board (summary, para. 0079, Figs. 1-2, and other sections cited below), comprising: 

a step of forming a molding space between the pair of metal plates by sandwiching the pair of metal plates between a lower mold and an upper mold so that the main surfaces corresponding to the inner surfaces coated with the coating agent face each other (paras. 0047-0048 and Figs. 1-2); and 
a step of forming a foamed polyurethane layer (3a or 3b) by reacting raw materials of foamed polyurethane injected into the molding space (paras. 0031, 0033, 0035), wherein 
in the step of forming the foamed polyurethane layer, at least one of the metal plates is deformed by being pressed by a pressure of the foamed polyurethane (paras. 0008, 0019-0020).  
Takahashi does not explicitly teach the following:
a step of molding a pair of flat metal plates respectively into predetermined planar shapes; 
a setting surface is formed in each of the lower mold and the upper mold for setting each of the metal plates so that the outer surface of each of the metal plates abuts the lower mold and the upper mold, respectively. 
However, the use of these molding steps is conventional in the metal-molding arts, as shown by Kishikawa.
Kishikawa teaches a step of molding flat metal plates into predetermined planar shapes (para. 0006; see also planar shape for plate 52 in Fig. 1); 
a setting surface is formed in each of the lower mold and the upper mold (molds 11 and 12) for setting each of the metal plates so that the outer surface of each of the metal plates abuts the lower mold and the upper mold, respectively (as shown in Fig. 1).
In view of Kishikawa’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to use these steps to predictably provide planar flat metal plates in a shape suitable for a desired application in a low-cost, mass-produced manner. 
Takahashi and Kishikawa do not explicitly teach a recessed groove extending in a predetermined direction is formed on the setting surface of at least one of the lower mold and the upper mold and also do not teach the step of forming the foamed PU layer also forms a projecting ridge by projecting from the outer surface so as to have a shape corresponding to the recessed groove.

Furthermore, Mizrahi teaches a method of molding composite materials wherein a mold having a recessed groove extending in a predetermined direction is formed on the setting surface of a mold (paras. 0009, 0078, see also Fig. 14 for resulting molded laminate having a projecting ridge).  Furthermore, Kishikawa also teaches that molds can be readily configured to produce projecting ridges (paras. 0015, 0047 and Figs. 2 and 6).
In view of the teachings of Takahashi, Kishikawa, and Mizrahi, it would have been obvious to one of ordinary skill in the art to use a mold configured with a recessed groove extending in a predetermined direction formed on the setting surface of the mold in the method of Takahashi modified by Kishikawa, to implicitly perform a step of forming the foamed PU layer which also forms a projecting ridge by projecting from the outer surface so as to have a shape corresponding to the recessed groove.  Such modifications to Takahashi predictably provide means for producing a projecting ridge or convex feature on one surface of the vehicle board.  Furthermore, such a projecting ridge could predictably and obviously serve a decorative function and/or provide a functional surface for gripping by a passenger in the vehicle. 
	Takahashi, Kishikawa, and Mizrahi do not explicitly teach wherein the foamed polyurethane layer is formed to cover peripheral end portions of each of the metal plates.
However, Cowelchuk is directed to formed panels and teaches a bolster 16 that is loaded into a mold forming tool 22, and the bolster being a relatively rigid panel (para. 0006). Here, the bolster is analogous to the claimed metal plates regarding an insert that the molding layers are formed with, and as seen in Fig. 7, the formed polyurethane 28 is formed to cover peripheral end portions of each bolster plate.
Furthermore, Perez teaches that polyurethane is useful as an encapsulating material to provide an effective environmental and corrosion barrier (col. 3, lines 19-27).
	Thus, in view of the teachings of Cowelchuk and Perez, it would have been obvious for one of ordinary skill in the art to modify the process of Takahashi in view of Kishikawa and Mizrahi so that the foamed polyurethane layer is formed to cover peripheral end portions of each of the metal plates in order 
Regarding claim 4, Kishikawa teaches the setting surfaces of the lower mold and the upper mold are formed to have a planar shape larger than the shapes of each of the metal plates (as shown in Fig. 1) and the metal plate is disposed near a center of the setting surface (as shown in Fig. 1).
Regarding claim 5, Takahashi teaches a step of attaching a skin material to the outer surface of each of the metal plates (3a, 3b in Figs. 1-2 where the PU layer is a skin material).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
Regarding claim 6, the prior art of record does not teach, suggest, or render obvious a method for manufacturing a vehicle interior board, comprising the combination of:
step of molding a pair of flat metal plates respectively into predetermined planar shapes; 
a step of coating main surfaces respectively corresponding to inner surfaces of the pair of metal plates with an epoxy resin-based coating agent; 
a step of forming a molding space between the pair of metal plates by sandwiching the pair of metal plates between a lower mold and an upper mold so that the main surfaces corresponding to the inner surfaces coated with the coating agent face each other; and 
a step of forming a foamed polyurethane layer by reacting raw materials of foamed polyurethane injected into the molding space, wherein
in the step of forming the foamed polyurethane layer, at least one of the metal plates is deformed by being pressed by a pressure of the foamed polyurethane to form a projecting ridge by projecting from the outer surface so as to have a shape corresponding to the recessed groove,
wherein the foamed polyurethane layer is formed to cover peripheral end portions of each of the metal plates,
in combination with the other limitations in the claim.
	Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered and are addressed below.
Regarding claim 3, Applicant’s arguments regarding the new feature added to claim 3 via the current amendment has been fully considered and are persuasive.  However, in response to the amendment of claim 3, a new ground(s) of rejection is made as presented above.
Regarding claim 3, Applicant also presents an argument contending that Takahashi does not teach the ridge is formed because of pressure of the foamed polyurethane.  However, this argument is not persuasive because it fails to consider that foaming of PU implicitly produces pressure within the PU during the foaming step.
Regarding claim 5, Applicant’s argument regarding this new claim is not persuasive because they fail to consider the broadest reasonable interpretation of the term skin and the teachings of Takahashi cited above.
Regarding claim 6, Applicant’s arguments are persuasive as noted in the preceding section.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745